Mr. Chief Justice Shepard
delivered the opinion of the Court:
We are of the opinion that the court erred in taking the case from the jury. It is settled law that in the carriage of the route agents or postal clerks of the United States, charged with duties respecting the protection and proper distribution of the mails carried under contracts in accordance with law, the carrier is under the same obligation to them, as regards suitable and safe carriage, that it is to its ordinary passengers. Gleeson v. Virginia Midland R. Co. 140 U. S. 435, 35 L. ed. 458, 11 Sup. Ct. Rep. 859; Chesapeake & O. R. Co. v. Patton, 23 App. D. C. 113, 121; Weaver v. Baltimore & O. R. Co. 3 App. D. C. 436, 451.
Had plaintiff sustained injuries through the derailment of the cars, or a collision, as a consequence of defendants’ negligence, there could be no possible doubt, under those decisions, of his right to recover. We perceive no substantial difference between such a case and this.
The statutes of the United States, and not the contract, merely, under which the mails are carried, expressly provide that the postal cars shall be properly fitted up, furnished, warmed, and lighted for the accommodation of the route agents who accompany and distribute the mails. Hev. Stat. secs. 4002, 4005, U. S. Comp. Stat. 1901, pp. 2119, 2123.
Whether the failure to provide the required accommodations may also constitute a breach of a contract made with the United States is immaterial. The provisions of the statutes were expressly intended for the benefit of mail agents and clerks compelled to accompany the mails during their transportation, and would seem to form a material inducement to their entry into contracts with the United States for such services. For a breach of this duty imposed for their benefit, whereby an injury is sustained, a right of action accrues.* As in the case of injury to *507an. ordinary passenger, the right of action is not confined to the breach of a contract for carriage, but lies for the wrong done in the negligent performance of the duty imposed upon the carrier. Chesapeake & O. R. Co. v. Patton, supra. That was an action ■for injuries sustained by a route agent or clerk in a collision resulting from negligence, and the declaration recited a contract between the United States and the defendant for the carriage of the mails and clerks in charge thereof. A judgment for the plaintiff was sustained. Mr. Justice Morris, who delivered the •opinion of the court, said: “Argument, in our opinion, would be utterly useless to show that the declaration in this case is one in tort, and not upon contract. The matter is too plain for •argument. There is, it is true, a contract stated as existing between the United States and the appellant, whereby the appellee was entitled to be transported with the mails on the mail car of the appellant’s train; but this is only stated to show that the ■appellee was lawfully on the appellant’s train, and entitled to be transported safely by the appellant. The charge of the declaration is that the appellee was injured by the appellant’s negligence in contravention of the duty which the appellant owed to the appellee in consequence of the contract aforesaid. This is plainly the statement of an action on tort, and not of an action ■on contract. The statement of the contract is only by way of inducement.
“The substantial question in the case, if at this day it can be called substantial, or could ever at any time have been reasonably •so considered, is whether the appellant owed any duty to the appellee, such as it owed to the ordinary passenger whom it contracts to transport for hire; and what the degree of that duty is, if it does owe any. The question has long since been decided ■adversely to the contention of the appellant by the Supreme Court of the United States, and by numerous other tribunals, as well as by this court.”
. The declaration in this case does not go so far in its allegations of a contract, but merely makes a general statement of facts showing that the plaintiff was carried on the defendants’ cars, under conditions raising up the duty imposed by the statute, and *508then alleges specific breaches of that duty and the receipt of injuries directly resulting therefrom.
The common law, without re-enforcement of statute, makes it the duty of common carriers to provide suitable cars for the1 transportation of ordinary contract passengers, and confers a right of action upon one of these who can show that he has suffered injury through negligent failure to heat the cars properly in cold weather.
As the plaintiff in this case has the ordinary right of a passenger, though not carried in a regular passenger car, it might be that he, too, would have a right of action, without the aid of a statute, for injuries resulting directly from the negligent: failure to heat the car provided for his transportation along with the mails in his charge. However this might be, the duty of heating the car is imposed by the express command of the statute, independently of any special contract between the carriers and the United States that may also have contained a stipulation to the same effect.
If an ordinary passenger, which is undoubtedly true, has a1 right of action under a statute imposing duties looking to the-comfort and safety of the general traveling public, for injury-sustained by reason of failure of performance, there ought to be-a similar right in one of a special class of passengers under a statute devised for their comfort and safety in the necessary conditions of their transportation.
The court erred in taking the case from the jury, and for that reason the judgment must be reversed, with costs, and the causaremanded for another trial. It is so ordered. Reversed-

See Clements v. Potomac Electric Power Co. ante, p. 482.—Reporter.


Carriers—Postal Clerks.—As to liability of railroad companies to postal clerks for injuries received on trains, see the authorities presented in editorial note to Cleveland, C. C. & St. L. R. Co. v. Ketcham, 19 L. R. A. 339.